Citation Nr: 1128783	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-34 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970 and from February 2003 to April 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which recharacterized the Veteran's service-connected left ear hearing loss as bilateral hearing loss, and denied entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further efforts should be made to locate a complete copy of the Veteran's service treatment records from his second period of service from February 2003 to April 2006, and to obtain a complete copy of his VA treatment records.  Additionally, on remand, the Veteran should be afforded a VA examination assessing the current severity of his bilateral hearing loss and provided with an appropriate VCAA letter.  

The Veteran was initially granted service connection for left ear hearing loss in a January 1971 rating decision and was assigned a 10 percent evaluation, effective January 29, 1970.  Thereafter, in October 2006, the Veteran submitted a claim for entitlement to service connection for right ear hearing loss and entitlement to an increased rating for his left ear hearing loss.  As noted above, in February 2007, the RO recharacterized the Veteran's hearing loss disability as bilateral hearing loss, and confirmed and continued the 10 percent evaluation assigned for his hearing loss disability.  

At the outset, the Board notes that, while some service treatment records dated during the Veteran's second period of service, which spanned from February 2003 to April 2006, have been associated with the claims file, these records do not include any entrance, periodical, or separation examinations.  Accordingly, these records still appear incomplete.  As such, on remand, further efforts to obtain a complete copy of the Veteran's service treatment records should be undertaken.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  

Further, the Board notes that a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, in his June 2007 notice of disagreement, the Veteran reported that he was currently using a left ear hearing aid that had been provided by the VA Medical Center in San Juan, the Commonwealth of Puerto Rico.  Significantly, however, the most recent VA treatment records currently on file are dated in March 2002, and do not include any records of treatment for his hearing loss.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (2010).  

The Board acknowledges that the Veteran was afforded a VA examination in December 2006.  However, this examination report is now over four years old and does not contemplate the Veteran's additional private treatment through July 2007 or his recent contentions regarding the current severity of his hearing loss symptomatology.  In this regard, the Board notes that the Veteran has reported that his hearing has significantly worsened since the most recent VA examination such that he is now completely deaf in his left ear and has further diminished hearing in his right ear.  See June 2007 notice of disagreement and October 2007 substantive appeal.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) ( stating that a medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one"); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

In remanding this matter, the Board points out that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  

Finally, the Veteran should be provided a VCAA letter as to the issue of an increased rating for hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for an increased rating for hearing loss; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Contact the Department of the Army, the National Personnel Records Center, and/or any other indicated agency, and request copies of the Veteran's complete service treatment records, including all clinical treatment records, from his period of service from February 2003 to April 2006.  The Board is specifically interested in any entrance, periodic, or separation examination reports, as well as any audiological testing results.  If these records are not available, a negative reply must be provided and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Make arrangements to obtain the Veteran's complete treatment records for hearing loss, including any copies of audiometric test results, from the San Juan, the Commonwealth of Puerto Rico, VA Medical Center, dated from March 2002, forward.  

4.  Once the foregoing development has been completed, schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.  The examiner should be provided with and review the Veteran's claims folder in conjunction with the examination.  

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

The examiner should also specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.  

All opinions must be supported by a clear rationale.

5.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

6.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


